Citation Nr: 1206094	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by VA in September 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2006 and August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for visual impairment.  

In October 2007, the RO received the Veteran's statement in support of claim in which he indicated that his blurred vision was possibly brought on by falling in the shower while on active duty at 29 Palms requiring stitches to close the wound.  The Veteran reported that he had periodic headaches through the years until his VAMC procedure in 2004 and that his vision was still blurred in his left eye.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran's service treatment records indicate that on enlistment in November 1954, the Veteran demonstrated astigmatism with distant vision 20/70 correctable to 20/20 on the right and 20/40 correctable to 20/20 on the left.  

In August 1955, the Veteran presented with a laceration two-inches long on the back of his head.  Treatment included five sutures.  A week later, the sutures were removed.

In March 1956, the Veteran presented with a left periorbital hematoma as a result of being struck by a fist.  His eye was clean, and visual acuity was 20/70 in the right eye and 20/60 in the left eye both correctable to 20/30.  It was noted that the Veteran used glasses but they were broken.  Hot packs were prescribed, and glasses were ordered.  Two days later, the Veteran had a mild infection in the left eye.  The Veteran was prescribed metycaine and eye drops.  

In September 1956, the Veteran was brought into the station hospital by military police who stated that the Provost Marshal's Office (PMO) wanted to know what was wrong with him.  The Veteran had a laceration approximately one-inch long over the right side of his scalp.  The Veteran stated that he had been hit with a beer bottle by an unknown assailant.  Sutures were used to close the wound.  Six days later the sutures were removed, and the wound was noted to be well healed.  

On the clinical examination for separation from service in November 1956, the Veteran demonstrated distant vision 20/70 correctable to 20/30 on the right and 20/40 correctable to 20/40 on the left.  

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011). VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

In this case, at discharge, the Veteran's correctable vision was worse than at entrance.  Because of the two head injuries and black eye the Veteran sustained in service, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran suffers from a current chronic visual impairment that is related to his active duty service.  38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran also seeks compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for visual impairment as the result of surgery performed by VA in September 1999. 

Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility. In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The record indicates that the Veteran underwent trabeculectomy of the left eye in September 1999 and of the right eye in June 2000.  In September 2006, the Veteran indicated that the blurred vision he experienced was caused during the operation when the doctor deformed his eyeball in error.  

Although the record includes the September 1999 operation report, it is the Board's opinion that other records associated with the September 1999 trabeculectomy should be obtained and associated with the claims file including, but not limited to, the consent form signed by the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his visual impairment that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Complete clinical records of the September 1999 trabeculectomy of the left eye should be obtained and associated with the claims file to include (a) the actual original informed consent forms; (b) nurses' notes; (c) progress notes; (d) doctors' notes and orders; (e) imaging reports; (f) input/output flow sheets; (g) anesthesia flow sheets; and (h) all other handwritten information. 

3.  The Veteran should be afforded the appropriate VA examination by an Ophthalmologist.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

(i) The examiner should render a medical opinion as to whether the evidence shows that the Veteran's visual impairment at entrance was at least as likely as not subject to a superimposed disease or injury during military service that resulted in chronic disability apart from the original visual impairment.

(ii) The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran incurred an additional disability as a result of the September 1999 trabeculectomy.  

In making the conclusion, the examiner should compare the Veteran's condition immediately before the beginning of the surgical treatment upon which the claim is based to the Veteran's condition after such care had stopped.  The examiner should consider each involved body part or system separately. 

If the examiner determines that it is at least as likely as not that the Veteran incurred an additional disability during the September 1999 trabeculectomy, the examiner should then provide an opinion as to whether it is at least as likely as not that the additional disability (1) is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault attributable to VA, OR (2) was an event that was not reasonably foreseeable.  

To make this determination, the examiner should consider whether the Veteran's treating physicians exercised the degree of care that would be expected of a reasonable health care provider, both in conducting the surgery and in considering the Veteran's thoughts and opinions regarding the method in which the surgery was done. 

The examiner should provide a complete rationale for any opinion provided. 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



